We are of opinion that this motion should be overruled. We see no good reason to change or modify our former opinion upon the questions presented.
Counsel for appellee, however, insist, in effect, that we were in error, because the invalidity of the whole of the contracts in controversy was not put in issue by the pleadings, and because if invalid they may have been subsequently ratified by the subscribers. But these are not matters for our consideration. When questions of law are referred by the Court of Civil Appeals directly to this court for determination, in the first instance, we have no power to pass upon any questions except those submitted. We can not inquire into their bearing upon the ultimate determination of the case. The statute does not direct that the transcript shall be sent to this court; nor have we the power to so order. Hence we are without the means of entering into any collateral questions of the character of those presented in the motion for a rehearing, and they must be determined by the Court of Civil Appeals. Our decision of the naked questions presented does not necessarily determine the case.
The motion for a rehearing is overruled.
Motion overruled.
Delivered June 15, 1893.
Associate Justice BROWN did not sit in this case.